DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 2/8/2022 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0200023 by Giljohann in view of U.S. 2015/0122292 by McDormott.
With regard to claim 1, Giljohann teaches an apparatus for cleaning a core engine of a jet engine, wherein the apparatus comprises a nozzle installation (comprising nozzles 7 in Figure 1) configured to introduce cleaning medium into the core engine, a means (comprising hooks 12 in Figure 3) for connecting the apparatus in a rotationally fixed manner to a shaft hub (item 3 in Figure 3) of a fan of the jet engine, a line connection (comprising line 10 in Figures 2-4) configured to supplying the cleaning medium, wherein the line connection is connected to the nozzle installation via a rotary coupling (item 5 in Figures 2-3), and wherein the nozzles of the nozzle installation comprises two flat jet nozzles (Par. 0017 and 0050-0053).  
Giljohann does not teach that one of the nozzles includes one of a full cone nozzle or a hollow cone nozzle.  However, Giljohann does explicitly recite that combination of different nozzles “can also be used” (Par. 0017).  
McDermott teaches that when cleaning the core of a jet engine, a full cone nozzle can successfully be used as a nozzle for discharging cleaning medium onto core surfaces of the engine (Par. 0013, 0014, and 0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Giljohann such that a 
The combination of Giljohann in view of McDermott does not teach that each of the nozzles has a spraying angle of 20° to 120°.
McDermott teaches that when using spray nozzles to clean the core of a jet engine, nozzles with a spray angle of 30° to 40° can successfully be used to clean surfaces of the engine’s core (Par. 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Giljohann in view of McDermott such the spray angles of the nozzles are in the range of 30° to 40°.  The motivation for performing the modification was provided by McDermott, who teaches that when using spray nozzles to clean the core of a jet engine, nozzles with a spray angle of 30° to 40° can successfully be used to clean surfaces of the engine’s core.  
With regard to claim 2, the apparatus of Giljohann in view of McDermott developed in the rejection of claim 1 comprises a flat jet nozzle and a full cone nozzle.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0200023 by Giljohann in view of U.S. 2015/0122292 by McDormott as applied to claim 1 above or, in the alternative, over U.S. 2010/0200023 by Giljohann in view of  as applied to claim 1 above and further in view of U.S. 2016/0298488 by Appel. 
With regard to claim 4, the combination of Giljohann in view of McDormott does not explicitly recite the angle between a main exit direction of each of the nozzles and the rotational axis of apparatus.  However, Giljohann’s Figures 2 and 6 suggest having a main exit direction of each nozzle be approximately parallel (and thus somewhere within the range of -45° to 45°) to the rotational axis of the apparatus of Giljohann in view of McDormott in order to have the apparatus effectively clean the engine core (illustrated in Figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Giljohann in view of McDormott such that a main exit direction of each nozzle is approximately parallel (and thus somewhere within the range of -45° to 45°) to the rotational axis of the apparatus because Giljohann’s Figures 2 and 6 suggest as much.
If the suggest-by argument is not persuasive, here is another argument: Appel teaches that when using a spray nozzle of a cleaning apparatus to clean a core of a jet engine, the angle between a main exit direction of the nozzle and the rotational axis of the cleaning apparatus should be optimized in order to effectively clean the core of the engine (Par. 0016 and 0017), and in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Giljohann in view of McDormott such that an angle between a main exit direction of each nozzle is optimized relative to the rotation direction of the rotational axis of the cleaning apparatus – Appel teaching that .  
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0200023 by Giljohann in view of U.S. 2015/0122292 by McDormott in view of U.S. 2018/0135518 by Moniz.
With regard to claim 11, Giljohann teaches an assembly comprising a jet engine and an apparatus for cleaning a core engine of the jet engine, wherein the cleaning apparatus comprises a nozzle installation (comprising nozzles 7 in Figure 1) configured to introduce cleaning medium into the core engine, a means (comprising hooks 12 in Figure 3) for connecting the apparatus in a rotationally fixed manner to a shaft hub (item 3 in Figure 3) of a fan of the jet engine, a line connection (comprising line 10 in Figures 2-4) configured to supplying the cleaning medium, wherein the line connection is connected to the nozzle installation via a rotary coupling (item 5 in Figures 2-3), and wherein the nozzles of the nozzle installation comprises two flat jet nozzles (Par. 0017 and 0050-0053).  In the assembly of Giljohann, the rotation axes of the engine fan and the nozzle installation are substantially concentric (see Figure 2 of Giljohann).  Giljohann teaches having exit openings of the nozzles located behind a plane of the fan (item 19 in Figure 6) such that cleaning liquid ejected by that nozzle can reach the engine core (Par. 0054).   
Giljohann does not teach that one of the nozzles includes one of a full cone nozzle or a hollow cone nozzle.  However, Giljohann does explicitly recite that combination of different nozzles “can also be used” (Par. 0017).  
McDermott teaches that when cleaning the core of a jet engine, a full cone nozzle can successfully be used as a nozzle for discharging cleaning medium onto core surfaces of the engine (Par. 0013, 0014, and 0037).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Giljohann such that a nozzle of the nozzle installation is a full cone nozzle, thus meaning that the nozzle installation comprises a flat jet nozzle and a full cone nozzle.  Giljohann teaches that a combination of different nozzles “can also be used”, and the motivation for performing the modification was provided by McDermott, who teaches that when cleaning the core of a jet engine, a full cone nozzle can successfully be used as a nozzle for discharging cleaning medium onto core surfaces of the engine.
The combination of Giljohann in view of McDermott does not explicitly teach that the core of the jet engine comprises inlet guide vanes.
Moniz teaches that a jet turbine engine can comprise inlet guide vanes (comprising item 90 in Figure 5), wherein each inlet guide vane has a chord line between its leading edge and its trailing edge, and wherein the inlet guide vanes are downstream of the engine’s fan and upstream of the compressor (Abstract; Par. 0021, 0023 and 0030).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Giljohann in view of McDermott such that the jet engine cleaned with the cleaning assembly is a jet engine with inlet guide vanes downstream of the fan and upstream of the compressor, wherein the inlet guide vanes each comprise a chord line between the respective leading edge 
The combination of Giljohann in view of McDermott in view of Moniz does not specify the distance between the exit openings of the nozzles and an entry plane of the inlet guide vanes.  However, the whole point of ejecting the cleaning liquid from the nozzles is to have the cleaning liquid reach and clean engine core surfaces, and therefore, the distance of the nozzles from the inlet guide vanes is considered to be a result-effective variable because it affects how far liquid falls after exiting the nozzles prior to reaching the entry plane of the inlet guide valves (and thus affects where the ejected cleaning liquid eventually impacts), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Giljohann in view of McDermott in view of Moniz such that the distance of the nozzles from the entry plane of the inlet guide vanes is optimized because such a distance is a result-effective variable that affects where ejected cleaning liquid eventually impacts.  
With regard to claim 12, in the combination of Giljohann in view of McDermott in view of Moniz, each inlet guide vane comprises a chord line between its leading edge and its trailing edge.  The combination of Giljohann in view of McDermott in view of Moniz does not teach the angular relationship between the chord line and a main exit direction of each nozzle.  However, the whole point of ejecting the cleaning liquid from the nozzles is to have the cleaning liquid reach and clean engine core surfaces, and therefore, the angle of the main exit direction of each nozzle relative to horizontal is 
With regard to claim 13, the combination of Giljohann in view of McDermott in view of Moniz does not explicitly recite the radial distance of the nozzles (relative to the rotation axis of the jet engine) relative to the radial distance of an entry opening of a first compressor stage.  However, Giljohann’s Figure 6 illustrates having a nozzle (item 7 in Figure 6) located at the same radial distance (relative to the engine’s rotation axis) as an entry of a first compressor stage (item 20 marks the start of the first compressor stage in Figure 6), and therefore, Giljohann is considered to suggest having the nozzles located at the same radial distance (relative to the engine’s rotation axis) as an entry of a first compressor stage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Giljohann in view of McDermott in view of Moniz such that the nozzles are located the same redial distance (relative to the engine’s rotation axis) as an entry of the first compressor stage because Giljohann suggests as much.  If this suggested-by-Giljohann argument is not persuasive, here is another: the whole point of ejecting the cleaning liquid from the nozzles is to have the cleaning liquid reach and clean engine core surfaces, and therefore, the radial position of the nozzles relative to the rotation center .  

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive.
Applicant argues that “the Office has failed to present a prima facie case of obviousness by failing to explicitly set forth a motivation to modify or combine Giljohann in view of McDermott with a rational underpinning for the proposed modification or combination”.  Applicant argues that “the Office Action asserts that the motivation to modify is the reasonable expectation of success of the modification”.  Applicant argues that “a reasonable expectation of success, along, cannot provide a motivation to modify”.  Applicant “respectfully submits that the Office Action has therefore failed to establish a prima facie obviousness rejection by failing to explicitly and separately present both (1) a motivation to combine and (2) a reasonable expectation of success”.
This line of argument is not persuasive.  Rationales that can be used to support an obviousness rejection are discussed in MPEP 2141 and include “combining prior art elements according to known methods to yield predictable results”.  Giljohann teaches an apparatus for cleaning a core engine of a jet engine, wherein the apparatus 
On page 8 of applicant’s arguments, applicant argues that “Giljohann already discharges cleaning medium onto core surfaces of a jet engine without modification”.  Applicant argues that “therefore, under the reasoning given by the Office Action, there is no motivation for modifying Giljohann in view of McDermott because there is no benefit to be attained from the invention, i.e., no incentive to modify or problem to solve”.  This line of argument is not persuasive.  The question is whether or not the combining of Giljohann and McDermott would have been obvious or not to one of ordinary skill in the art at the time of the invention, and as discussed, rationales that can be used to support an obviousness rejection are discussed in MPEP 2141 and include “combining prior art elements according to known methods to yield predictable results”.  As discussed, when combining the teachings of Giljohann with the teachings of McDermott, the examiner is modifying a nozzle system for cleaning a core engine with a full cone nozzle shown to be successful at discharging cleaning medium onto core surfaces of the engine, and this is an example of combining prior art elements according to known methods to yield predictable results.  
On page 8 of applicant’s arguments, applicant argues that “McDermott teaches that the ‘only feasible way’ to physically inject a cleaning medium into the jet engine 12 is by the apparatus of McDermott”.  Applicant argues that “because McDermott stresses the stationary wash ring, not affixed to the engine is the ‘only feasible way’ to inject cleaning medium appropriately into a jet engine, a person of ordinary skill in the art 
On page 9 of applicant’s arguments, applicant repeats arguments concerning the examiner’s rejection of claim 1 for claim 11, and the examiner’s response to those repeated arguments is also the same.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
March 9, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714